Citation Nr: 1444922	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-32 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine spondylosis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.

3.  Entitlement to a separate evaluation for bilateral hammertoes.

4.  Entitlement to an increased rating for right knee tendonitis with chondromalacia and osteoarthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for left knee tendonitis with chondromalacia and osteoarthritis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for right knee tendonitis with chondromalacia, osteoarthritis, and limitation of extension, currently evaluated as noncompensably disabling.

7.  Entitlement to an increased evaluation for left knee tendonitis with chondromalacia, osteoarthritis, and limitation of extension, currently evaluated as noncompensably disabling.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to April 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In her August 2009 substantive appeal, the Veteran requested a hearing before the Board at the RO.  She later cancelled that request in statements dated in July 2014.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

During the pendency of the appeal, the Board also notes that the Veteran raised the issues of entitlement to increased ratings for radiculopathy of the right and left lower extremities, currently evaluated as 10 percent disabling.  In a March 2011 rating decision, the RO denied these claims; thereafter, in May 2011, the Veteran appealed those denials.  In a December 2013 rating decision, the RO increased the evaluation for left lower extremity radiculopathy to 20 percent, effective on November 7, 2012, and denied an increased evaluation for right lower extremity radiculopathy.  In January 2014, before the RO could issue a statement of the case (SOC) with respect to those issues, the Veteran requested to withdraw her appeals for increased ratings for her right and left lower extremity radiculopathy.  Therefore, these issues are not currently before the Board.

With respect to the Veteran's claims for increased ratings for her bilateral knee disabilities, the Board notes that, in a March 2014 rating decision, the RO granted separate noncompensable evaluations for both knees based on limitation of extension, effective from February 5, 2014.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues have been recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The issue of entitlement to an increased rating for lumbar spine spondylosis, currently evaluated as 20 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is severe with objective evidence of marked deformity, pain on manipulation and use accentuated, and indication of swelling on use. 

2.  The Veteran's bilateral pes planus is not pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and it is improved by orthopedic shoes or appliances.

3.  The Veteran has bilateral slight to moderate hallux valgus that is not equivalent to the amputation of the great toe, and there is no evidence of an operation with a resection of a metatarsal head.

4.  The Veteran has single hammertoes on both feet.

5.  The Veteran's right knee tendonitis with chondromalacia and osteoarthritis is not productive of actual or functional flexion limited to 60 degrees; actual or functional extension limited to 10 degrees; recurrent subluxation; lateral instability; ankylosis; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.  

6.  The Veteran's left knee tendonitis with chondromalacia and osteoarthritis is not productive of actual or functional flexion limited to 60 degrees; actual or functional extension limited to 10 degrees; recurrent subluxation; lateral instability; ankylosis; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for an evaluation of 30 percent, but no higher, have been met for bilateral pes planus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for a separate noncompensable disability rating for bilateral hammertoes have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5282 (2013).

3.  The criteria for an increased evaluation in excess of 10 percent for right knee tendonitis with chondromalacia and osteoarthritis with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5014, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).

4.  The criteria for an increased evaluation in excess of 10 percent for left knee tendonitis with chondromalacia and osteoarthritis with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5014, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).

5.  The criteria for a compensable evaluation for right knee tendonitis with chondromalacia and osteoarthritis and limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5014, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).

6.  The criteria for a compensable evaluation for left knee tendonitis with chondromalacia and osteoarthritis with limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5014, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings, VA must notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the RO provided the Veteran with a notification letter in May 2008, prior to the initial decision on the claims in August 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.  Moreover, the May 2008 letter notified the Veteran of the evidence needed to substantiate her claims for increased evaluations for her service-connected bilateral feet and knee disabilities.  The letter also informed her of the division of responsibilities in obtaining the evidence to support her claims and explained how disability ratings and effective dates are determined.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In this case, the Veteran was afforded VA examinations in June 2008, June 2009, October 2010, October 2013, and February 2014 in connection with her increased rating claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, when considered together, to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as her lay assertions and current complaints, and the examiners described the disabilities in detail sufficient to allow the Board to make a fully informed determination.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral feet and knee disabilities since she was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where, as here, a veteran appeals the denial of a claim for an increased rating for a disability for which service connection was in effect before he or she filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Bilateral Feet

In this case, the Veteran's bilateral pes planus with hallux valgus, hammertoes, osteoarthritis, and bilateral plantar fasciitis is currently assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The next higher 30 percent disability rating is warranted where the evidence shows that the pes planus symptoms are severe bilaterally as demonstrated by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A maximum 50 percent evaluation is assigned for pronounced pes planus bilaterally, as demonstrated by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased evaluation for her bilateral pes planus.  Overall, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 30 percent disability rating.  In this regard, there is evidence of pain on manipulation and use, and swelling on use.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that a 30 percent evaluation is warranted for bilateral pes planus. 

The Board has also considered whether an evaluation in excess of 30 percent is warranted for the Veteran's bilateral pes planus.  However, the evidence does not show that the Veteran has pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.  While the October 2010 VA examiner noted evidence of marked pronation in both feet, the October 2013 VA examiner determined that there was no objective evidence of marked deformity of the feet, to include pronation or abduction.  The Veteran had tenderness of the plantar surfaces of her feet throughout the appeal; however, the degree of tenderness varied throughout the period on appeal.  For instance, the June 2008 VA examiner noted that there was no tenderness to palpation of the bilateral arches, the June 2009 VA examiner described "slight" tenderness to palpation of the plantar surfaces of both feet, the October 2010 VA examiner noted "moderate" tenderness to palpation of the plantar surfaces of both feet, and the October 2013 VA examiner noted "extreme" tenderness of the plantar surfaces of both feet.  With respect to the Achilles tendon, the June 2009, October 2010, and October 2013 VA examiners reported that alignment of the Achilles tendon was normal on both sides when the Veteran was weight bearing.  In addition, the October 2013 VA examiner noted that there was no bowing, marked displacement, or severe spasm of the Achilles' tendon in either foot.  Finally, the June 2009, October 2010, and October 2013 VA examiners each indicated that the Veteran's symptoms were relieved by arch supports, orthotics, and/or corrective footwear.  Therefore, the Board finds that the Veteran's bilateral pes planus does not warrant a 50 percent evaluation under Diagnostic Code 5276.

The Board has further considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing weak foot, claw foot (pes cavus), metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammertoes, malunion or nonunion of the tarsal or metatarsal bones, the Board finds that the criteria for higher ratings under other diagnostic codes for her pes planus for are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282 5283.  The Veteran is service-connected for pes planus, which is specifically governed by Diagnostic Code 5276; therefore, there is no need to rate by analogy.  Moreover, an evaluation in excess of 30 percent is not available under Diagnostic Codes 5277, 5279, 5280, 5281, 5282, and 5283.

However, the evidence does show slight to moderate degrees of hallux valgus and hammertoes were present in both feet throughout the appeal.  See June 2008, June 2009, and October 2010 VA examination reports.  Under Diagnostic Code 5280, a 10 percent rating is warranted for unilateral hallux valgus where there is evidence of an operation with resection of the metatarsal head, or the hallux valgus is severe and equivalent to the amputation of the great toe.  Throughout the period on appeal, there was no evidence that the Veteran's hallux valgus warranted a compensable evaluation.  As such, the Veteran has not been shown to have met the criteria for a higher or separate evaluation under Diagnostic Code 5280.

Under Diagnostic Code 5282, pertaining to hammertoes, a noncompensable rating is assigned for single toes, and a 10 percent rating is warranted for all toes on a unilateral foot without claw foot.  The evidence did not show that all of the Veteran's toes were hammertoes on either or both feet; however, each VA examiner noted that the Veteran had hammertoes on each foot.  Therefore, she warrants a separate, noncompensable rating, but no higher, for hammertoes.

The evidence does not show, however, that the Veteran had weak foot, claw foot (pes cavus), metatarsalgia (Morton's disease), hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Id.  Therefore, she is not entitled to separate ratings under Diagnostic Codes 5277, 5278, 5279, 5281, or 5283.

The only other potentially applicable diagnostic code would be Diagnostic Code 5284, which governs other foot injuries.  However, a 30 percent evaluation is the maximum scheduler evaluation under that code.  Consequently, an increased evaluation cannot be granted under Diagnostic Code 5284.

In reaching this decision, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's bilateral pes planus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including her pain, swelling, and deformity.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her bilateral pes planus, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral pes planus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Bilateral Knees

In this case, the Veteran's bilateral knee disabilities are currently assigned separate 10 percent evaluations, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5014-5260.  Diagnostic Code 5014 pertains to limitation of motion of the leg, specifically due to osteomalacia.  38 C.F.R. § 4.20 (providing for rating by analogy).  Additionally, as of February 5, 2014, separate noncompensable evaluations are assigned for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5261.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  VAOPGCPREC 23-97.

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  VAOPGCPREC 9-98.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  VAOPGCPREC 9-98.

In addition, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

Here, the knees are assigned evaluations under Diagnostic Code 5024, which provides that osteomalacia will be rated on limitation of motion of affected parts, as degenerative arthritis, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.  The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II. 

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule.  Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to increased evaluations for her service-connected left and right knee disabilities.

As a preliminary matter, the Board notes that there is no x-ray evidence of arthritis involving of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  A June 2008 VA x-ray showed early osteoarthritis of both knees; however, the Veteran denied incapacitating episodes throughout the appeal.  See, e.g., June 2009 VA and October 2010 VA examination reports.  Thus, increased evaluations are not warranted under Diagnostic Code 5003.

In considering the criteria of Diagnostic Code 5260, the assigned 10 percent evaluations for the bilateral knees contemplate painful motion and they are consistent with functional limitation of flexion to 45 degrees.  In order to warrant a higher evaluation for this period, the Veteran must have the functional equivalent limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.7; DeLuca, supra.  

For the right knee, the Veteran demonstrated full flexion during the June 2008 VA examination.  During the June 2009 VA examination, there was right knee flexion to 120 degrees with objective evidence of pain noted at 120 degrees.  There was no additional limitation of motion following repetitive motion testing.  During the October 2010 VA examination, there was right knee flexion to 140 degrees with no objective evidence of pain noted.  There was no additional limitation following repetitive motion testing.  During the February 2014 VA examination, there was right knee flexion to 90 degrees with evidence of painful motion at 80 degrees.  There was no additional limitation following repetitive motion testing.  Therefore, the evidence shows that she retained greater remaining function than 45 degrees of flexion for the right knee throughout the appeal.

For the left knee, the Veteran demonstrated flexion to 140 degrees during the June 2008 VA examination.  There was no additional limitation of motion following repetitive motion testing.  During the June 2009 VA examination, there was left knee flexion to 120 degrees with objective evidence of pain noted at 120 degrees.  There was no additional limitation of motion following repetitive motion testing.  During the October 2010 VA examination, there was left knee flexion to 140 degrees with no objective evidence of pain noted.  There was no additional limitation following repetitive motion testing.  During the February 2014 VA examination, there was left knee flexion to 90 degrees with evidence of painful motion at 70 degrees.  There was no additional limitation following repetitive motion testing.  Therefore, the evidence shows that she retained greater remaining function than 45 degrees of flexion for the left knee throughout the appeal.

Although there was some limitation of motion on VA examination in February 2014 (right and left knee flexion to 90 degrees with objective evidence of pain with active motion in both knees), the limitation of flexion fell far short of that required for 20 percent disability ratings under Diagnostic Code 5260.  In fact, throughout the entire appeal, she had no additional loss of motion in either knee following repetitive motion.  Thus, even when the Veteran's greatest restriction of flexion (specifically, bilateral knee flexion to 90 degrees in March 2014) is considered along with the effect of pain and repetitive motion, the evidence shows that she retained greater remaining function than 45 degrees of flexion of the right and left knees for the entire period on appeal, to include consideration of any additional functional loss.  

In addition, the Board notes that separate evaluations may be assigned for compensable limitation of extension or instability or subluxation.

In considering the criteria of Diagnostic Code 5261, the Veteran demonstrated full extension to zero degrees with both knees on VA examination in June 2008, June 2009, and October 2010.  She demonstrated reduced extension to 5 degrees with evidence of painful motion at 10 degrees in both knees on VA examination in February 2014.  As noted above, however, extension limited to 10 degrees warrants a 10 percent disability rating, and extension limited to 15 degrees warrants a 20 percent disability rating.  Id.  As such, the Veteran has not been shown to have met the criteria for higher or separate evaluations under Diagnostic Code 5261 prior to February 5, 2014, or a compensable evaluation under DC 5261 on and after that date.  This is because although pain limited extension to 10 degrees on that date, that is only with consideration of pain.  But painful motion is part of the 10 percent evaluation under DC 5260; thus it may not be considered to support another evaluation under DC 5261.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board also finds that Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the evidence does not show that the Veteran has any of these manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's left and right knees are not fixated or immobile.  The Board notes that there were no complaints or findings of recurrent subluxation of the knees during the appeal.  In fact, during the October 2010 and February 2014 VA examinations, she specifically denied any episodes of dislocation or subluxation.  

The Veteran did complain of joint instability and locking during the period on appeal.  Specifically, during VA treatment in March 2008 and the June 2008, June 2009, and October 2010 VA examinations, the Veteran reported that her knees occasionally gave out on her. However, the June 2008 VA examiner noted that there was no evidence of instability on examination of the knees.  In addition, the June 2009, October 2010, and February 2014 VA examiners noted that joint stability tests were normal.  Specifically, anterior and posterior cruciate ligaments stability testing, medial and lateral collateral ligaments stability testing, and medial and lateral meniscus testing of both knees were within normal limits for both knees. 

While the Veteran reported instability during the entire period on appeal, there was no objective evidence of instability on examination throughout the period on appeal.  In addition, the February 2014 VA examiner noted that there was no evidence of any meniscal conditions in either knee.  The Board notes that the Veteran is certainly competent to report experiencing symptoms such as knee instability; however, physical examinations performed by medical professionals provided affirmative evidence that there was no instability.  Indeed, the examiners performed tests specifically used to assess whether there is instability.  The Board finds that the examiners findings outweigh the Veteran's lay statements regarding instability.  This is because the determinations that the examiners made are based upon clinical examination, medical knowledge, and appropriate testing, such as x-rays and MRIs.  The Board thus finds that the examiners' findings are assigned more weight.  

In addition, the October 2010 and February 2014 VA examiners also indicated that there was no evidence or history of recurrent patellar subluxation or dislocation, or any tibial or fibular impairment.  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's left and right knee disabilities are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the 10 percent ratings assigned for each knee for the entire appeal period.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's knees is contemplated in the assigned 10 percent disability evaluations that contemplate painful limitation of motion.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for these time periods.  Notably, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Finally, even when considering the effect of the Veteran's pain and other functional loss, she still demonstrated range of motion following repetitive use of flexion to at least 90 degrees in both knees for the entire period on appeal.

Accordingly, the Board concludes that evaluations in excess of 10 percent for the right and left knees for the entire period on appeal are not warranted; neither are compensable evaluations warranted for right and left knee limitation of extension for the entire period on appeal.

In reaching this decision, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left and right knee disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the assignment of the 10 percent disability ratings.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Furthermore, the Veteran does not contend, and the evidence does not show, that there is marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left and right knee disabilities have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disorder; and as noted above, the feet and knee disorder symptoms are fully considered under the criteria used to assign the currently assigned evaluations.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Subject to the provisions governing the award of monetary benefits, a 30 percent rating, but no higher, is granted for bilateral pes planus.

Subject to the provisions governing the award of monetary benefits, a separate noncompensable evaluation for bilateral hammertoes is granted.

An increased rating for right knee tendonitis with chondromalacia and osteoarthritis, with limitation of flexion, currently evaluated as 10 percent disabling, is denied.

An increased rating for left knee tendonitis with chondromalacia and osteoarthritis, with limitation of flexion, currently evaluated as 10 percent disabling, is denied.

A compensable evaluation for right knee tendonitis with chondromalacia and osteoarthritis and limitation of extension is denied.

A compensable evaluation for left knee tendonitis with chondromalacia and osteoarthritis and limitation of extension is denied.


REMAND

During an October 2010 VA examination, the Veteran described urinary and fecal incontinence related to her low back disability.  She reported moderate fecal leakage and increased urination that required her to wear absorbent material.  

Pursuant to the rating schedule, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  Therefore, a VA examination is warranted to determine whether such symptomatology is a manifestation of her service-connected lumbar spine spondylosis.  38 C.F.R. § 3.327 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected lumbar spine disability.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment, specifically, records beginning from March 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After securing the above VA treatment records and any other additional evidence, afford the Veteran a VA spine examination to ascertain the current severity and manifestations of her service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's service-connected lumbar spine disability and report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to those factors.

The examiner should also identify any and all associated neurologic abnormalities.  The examiner should specifically address the Veteran's reports of incontinence during the October 2010 VA examination, and state whether there is any objective evidence of incontinence related her service-connected lumbar spine disability.

4.  After the development requested has been completed, review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After all such development and adjudication has occurred, readjudicate the remaining claims on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


